Title: From John Adams to James Calhoun, 16 June 1800
From: Adams, John
To: Calhoun, James



To the Mayor and City Council of BaltimoreGentlemenBaltimore June 16 1800

I receive with Pleasure this Testimony of Respect from the Mayor and City Council of the great flourishing opulent, and populous City of Baltimore.
Our Country I trust will always abound, as it ever has abounded with Characters in whom she may safely confide the management of her affairs and who will be able so to conduct them as to avoid all the Calamities which can be avoided by good plain human Understandings and sound Integrity of heart, on which the success of Nations depends more than on refinement of Genius or Taste.
To You Gentlemen and to your fellow Citizens of Baltimore I wish a continuation in future of Rewards to their your Industry Enterprise and Faculties and of in proportion to those which have attended you for the last three & twenty years.
John Adams